Citation Nr: 0616732	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-21 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder to 
include chloracne as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.  It is noted that he had service in the Republic of 
Vietnam from May 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In December 2005, the veteran failed to appear for a personal 
hearing at the RO.  A hearing had been scheduled four times 
between March and December 2005.  As such, the Board is of 
the opinion that all due process requirements were met 
regarding his hearing request.


FINDINGS OF FACT

1.  The veteran did not provide the RO and the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
United States Armed Service Center for Research of Unit 
Records or USASCRUR) with the requested PTSD questionnaire or 
an in-service stressor for his claimed PTSD.

2.  The objective evidence of record preponderates against a 
finding that the veteran engaged in combat with the enemy.

3.  Chloracne is not currently demonstrated.  It was not 
shown within one year following separation from service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125 (2005).

2.  Chloracne was neither incurred in nor aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that no further assistance is 
required in order to comply with VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Specifically, the RO has obtained records of treatment 
reported by the veteran addressing his claims.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in May 2001.  By this letter, 
the RO notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed.Cir. Apr. 5, 2006).  In this letter, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  Also, the RO sent the veteran a PTSD 
questionnaire at the time he filed his claim and subsequently 
informed the veteran he had failed to return the document.

Here, the noted May 2001 "duty to assist" letter was issued 
before the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to notify the 
veteran of the evidence needed to substantiate his claims, 
assist him in developing relevant evidence, and reschedule a 
requested personal hearing at the RO.  All VA notices must be 
read in the context of prior, relatively contemporaneous 
communications to the appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the veteran with notice of missing 
information and evidence that will assist in substantiating 
all the elements of his claim.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 2006).  In the 
Mayfield case, the Court addressed the meaning of prejudicial 
error in the context of the VCAA duty-to-notify.  Mayfield, 
supra.  Here, the Board finds no possibility of prejudicial 
error to the veteran.  As explained below, service connection 
has not been granted on either claim.  Therefore, neither the 
degree of disability nor the effective date of an award for 
either claimed disorder will be assigned in this case.  Any 
lack of notice as to these matters constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



II.  Service Connection

Pursuant to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from injury 
or disease incurred in or aggravated by service.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

Service records state that the veteran received the Vietnam 
Campaign Medal, the Bronze Star, the National Defense Service 
Medal, the Army Commendation Medal, and the Good Conduct 
Medal.  Service records also indicate the veteran was a crane 
operator with the 516th Engineering Company while stationed 
in Vietnam from May 1970 to April 1971.  

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, a psychiatric disorder, 
chloracne, and a fungal infection of the extremities.  The 
veteran's December 1971 separation examination report is not 
referable to a psychiatric abnormality or to any 
abnormalities of the feet or hands.

VA outpatient medical records from January 1990 to October 
2005 refer to the veteran's complaints of a rash on his hands 
and feet and his treatment for a chronic fungal infection, 
but these records are negative for any reference to 
chloracne.  VA medical records dated in August 1990, March 
1992, September 1997, January 1998, August 1998, August 2000, 
December 2002, February 2003, August 2003, October 2004 and 
April 2005 reflect the veteran's treatment for a fungal 
infection and rash on his fingers, hands and feet.

A January 1990 VA medical record discloses a psychology 
consultation.  The veteran was described as a Vietnam War 
combat veteran who was in the U.S. Army Engineer Corps.  The 
veteran told the psychologist he spent one tour in Vietnam 
and was exposed to combat most of his tour.  The veteran was 
then active in Vietnam veteran activities.  He requested 
participation in the Vietnam Veterans Readjustment Counseling 
Program because of increasing anger and impulsive behaviors.  
It was noted those problems appeared immediately related to 
his marital situation, with the possibility of a separation 
noted.  The veteran's anger was verbal in nature and 
primarily directed at his spouse and children.  He denied any 
acute psychosocial stresses and any history of drug or 
alcohol abuse.  The veteran related he was likely impulsive 
and angry when in Vietnam, that after discharge he dreamed 
sometimes about war experiences with frustration.  However, 
the veteran believed he "put these experiences behind 
himself" and did not consider the adjustment period to be 
stressful.  The veteran said occasional nervousness, 
recurring thoughts, and a sense he had not integrated his war 
experiences gradually developed.  Since 1985, he was active 
in assisting fellow Vietnam veterans.  

The VA clinical psychologist said the veteran's anxiety level 
appeared somewhat elevated, but he did not observe any 
agitation or psychotic symptoms.  No aggressive or suicidal 
ideation was noted.  The veteran told the psychologist he had 
a severe chest injury during the Vietnam War, which he did 
not report.  It was noted the veteran might initiate a 
service connection claim.  Diagnosis was mild readjustment 
difficulties.  The VA psychologist suggested some connection 
with the veteran's Vietnam War combat experience, especially 
in emotional reaction similarity.  He approved the veteran's 
participation in readjustment counseling services.  

A January 1991 VA outpatient psychology consultation ruled 
out PTSD as secondary to life threatening combat in Vietnam.  
The veteran was referred for a psychology consultation by the 
Mid-Hudson Veterans Outreach Center (MHVOC) for a routine 
annual psychological reevaluation to determine whether he was 
still clinically indicated to continue in the Vietnam Era 
Veterans Psychological Readjustment Counseling Contract 
Program.  The VA psychologist's report states the veteran 
divorced his wife two months before and that the couple had 
joint custody of their three teenage children.  He was 
employed in the frozen food department of a supermarket.  It 
was noted the veteran continued to see S.S., Ph.D., for 
psychological readjustment counseling at the MHVOC.  The 
veteran related he was satisfied with the psychological 
readjustment counseling services and wanted to continue 
because those services helped him cope with and adjust to his 
divorce.

According to the consultation report, the veteran viewed the 
relationship between his Vietnam experience and his current 
divorce as a continuation of some behaviors which started in 
Vietnam and continued through parts of his marriage.  The 
report noted too that the veteran's aloofness and distant 
relationships with others, which may have been adaptive in 
Vietnam, may have continued into his marriage and could have 
caused an emotional estrangement with his wife. 

The VA psychologist's provisional diagnosis was an improving 
adjustment disorder with mixed emotional features.  PTSD as 
secondary to life threatening combat in Vietnam was to be 
ruled out.  

A March 1992 VA medical record reflects the veteran's annual 
psychology evaluation to be seen by Dr. S.S. for 
psychological readjustment counseling at the MHVOC.  In this 
record, the VA psychologist described the veteran as a combat 
veteran who underwent PTSD treatment three times a month 
(twice with the VA and once with the county).  It was noted 
the veteran found the therapy very helpful in his separation 
and divorce.  The VA psychologist noted the veteran was 
concerned about a war injury to his chest area, which the 
psychologist noted was an injury related to combat when a 
truck rolled over the veteran after a rocket attack.  The VA 
psychologist recommended the veteran continue therapy with 
Dr. S.S.

An August 2000 VA outpatient medical record reflects the 
veteran's complaint of a skin rash.  The record notes the 
veteran developed the rash on his hands and feet in Vietnam.  
It was noted the rash reoccurred every summer and responded 
to fungal creams.

In November 2000, the RO sent a PTSD questionnaire to the 
veteran, with instructions that he complete and return it and 
that he provide information of his stressors in military 
service, but it does not appear that the questionnaire was 
ever returned.

A VA outpatient medical record dated in February 2001 
reflects a discussion between a physician and the veteran 
about the fungal rash which, it was noted, the veteran 
acquired in the jungles of Vietnam.  The physician recorded 
that "There is no question that this is related to being in 
Viet Nam."  Another February 2001 VA medical record states 
the veteran still had itching on hands and feet.

The veteran, who was 51 years old, underwent a VA examination 
in August 2001.  According to the examination report, the 
veteran was in the Army Corps of Engineers and worked with 
heavy equipment when he served in Vietnam.  His jobs included 
road building and mixing sandstone with oil residue in an 
asphalt plant to make road coverings.  He also moved rocks in 
a quarry with heavy equipment.  Post service, the veteran 
spent most of the intervening years employed in supermarket 
stores.  His 16-year marriage ended in divorce.  It was noted 
the veteran used a topical cream on his hands and feet for a 
fungal infection that the veteran dated back as far as 
service.  Flare ups of this disorder were noted and they 
occurred during the summer.  Physical examination revealed a 
thickening in the skin about the hands with some fissuring 
and no bleeding.  The impression was of a superficial fungal 
infection, superimposed on what appeared to be a dyshidrosis.

In a June 2002 signed statement, the veteran said he 
developed his skin rash in Vietnam due to unsanitary 
conditions that he was exposed to in field operations, the 
lack of daily showers, and hot and humid weather conditions.  
The skin rash became more severe when he came in contact with 
or when he was exposed to hot, humid and wet climate.  He 
said the rash was most severe in the summer months.  

A September 2004 VA medical record reflects the veteran's 
negative mental health screening for PTSD.  

A December 2004 VA medical record reflects the veteran's 
treatment at the dermatology clinic where dystrophic nails on 
the right hand were observed and the VA dermatologist 
assessed onychomycosis.


A.  PTSD

In addition to the requirements generally applicable to 
service connection claims, service connection for PTSD 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (2005) (the diagnosis 
must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2005); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
evidentiary requirements for showing the stressor's 
occurrence are relaxed if VA determines that the veteran 
engaged in combat with the enemy and his alleged stressors 
are combat-related, see 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki, supra at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat-related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  See Zarycki, 6 Vet. App. at 98.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  Id.

Thus, because the veteran did not provide the information 
required by the RO and the U.S. JSRRC (formerly the USASCRUR) 
in order to search for potentially relevant additional 
records, VA was not obligated under its duty to assist to 
take additional action.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street."); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (2005) 
(requiring veteran to cooperate fully with VA's efforts to 
obtain federal and non-federal records, including providing 
identifying information).

Further, the veteran's service awards do not reflect action 
in combat.  Without more evidence in the record, therefore, 
it appears the claims file does not support any finding that 
the veteran engaged in combat in Vietnam, thus requiring more 
than lay evidence to show the occurrence of in-service 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(1).  The Board concludes that the objective evidence 
of record fails to support a finding that the veteran engaged 
in combat with the enemy.  He has claimed he was a combat 
engineer.  His awards do not so indicate.  He has also 
contended that he received a chest wound or contusion in 
service.  There is no treatment shown in service or 
thereafter for any chest pathology.  Thus, combat or 
residuals of combat incurred injury is not shown by competent 
evidence.

As credible evidence of essential elements needed to 
establish a service connection claim for PTSD are missing 
from the file, the Board must deny the claim and need not 
address whether there is a diagnosis of PTSD that meets the 
regulatory criteria.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine is not for application, and the claim for service 
connection for PTSD must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).


B.  Skin disorder

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. §  
3.307(a)(6)(iii) (2005).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even if there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
military, naval, or air service.  38  C.F.R. § 
3.307(a)(6)(ii).  

Aside from the presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).

The veteran claims service connection for a skin disorder to 
include chloracne as due to herbicide exposure while he was 
stationed in Vietnam.  Review of the record fails to show a 
diagnosis or other findings of this disorder.  While the 
veteran has manifested other skin disorders, chloracne is a 
specific disease that he has never manifested.  As this 
disorder has not been demonstrated, service connection is not 
warranted.  Moreover, it was not shown to be present within 
one year following service separation, so presumptive service 
connection is not in order.

The veteran's service medical records do not reflect any 
mention of the veteran's current skin disorder, so direct 
service connection for the fungal rash on his feet and hands 
or for onychomycosis is not possible.  Medical records in the 
claims file which suggest that the veteran's current skin 
disorder is related to service in Vietnam are based on what 
the veteran told medical personnel and do not prove the 
disorder is related to service.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1996) (suggesting that bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that 
a medical opinion is inadequate when it is unsupported by 
clinical evidence).

The veteran is certainly capable of providing evidence of 
symptomatology, but a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed.Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998).  Moreover, the preponderance of 
the probative and objective medical evidence now of record 
militates against a finding that the veteran has a skin 
disorder due to service or any incident thereof.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for a skin disorder to include chloracne as due to 
herbicide exposure must be denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a skin disorder to include chloracne 
as due to herbicide exposure is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


